_____________

                               No. 96-1182EA
                               _____________

Earnest Honorable, as parent        *
and next friend of Timothy          *
Honorable, a minor; Dafney          *
Honorable, as parent and next       *
friend of Timothy Honorable, a      *
minor,                              *
                                    *
                Appellants,         *
                                    *
     v.                             *
                                    *
North Little Rock School            *
District, a Public Body             *
Corporation; James Smith,           *
individually and in his             *
official capacity as                *
Superintendent of Schools of        *
the North Little Rock School        *
District; Marty Moore,              *
individually and in official        *
capacity as member of the           *    Appeal from the United States
North Little Rock Board of          *    District Court for the Eastern
Education; Larry Shadid,            *    District of Arkansas.
individually and in official        *
capacity as member of the           *    [UNPUBLISHED]
North Little Rock Board of          *
Education; Lou Thomas,              *
individually and in official        *
capacity as member of the           *
North Little Rock Board of          *
Education; Lynn Hamilton,           *
individually and in official        *
capacity as member of the           *
North Little Rock Board of          *
Education; Pat Blackstone,          *
individually and in official        *
capacity as member of the           *
North Little Rock Board of          *
Education; Mable Mitchell,          *
individually and in official        *
capacity as member of the           *
North Little Rock Board of          *
Education; Teresa Burl,             *
individually and in official        *
capacity as member of the           *
North Little Rock Board of          *
Education; Francical J.             *
                                         *
                                         *
                                         *

                     Appellees.
                                    _____________



                           Filed:     September 19, 1996


Before FAGG, HEANEY, and MURPHY, Circuit Judges.



PER CURIAM.


                   ber 1995, the North Little Rock School Board expelled high
                                                        for assaulting a teacher.
      tending                                                                  l
        Rights Act, due process, and
file     this lawsuit against the North Little Rock School District an
various school officials.     Honorable's parents also moved for a preliminar
injunction ordering the school district to reins
tut       and make-up opportunities so Honorable could earn credit for hi
courses.    The district court denied the motion,
Because the period of Honorable's expulsion is over, we dismiss this appea
as                                   proceedings on the Honorables' complaint.
                                                    , 980 F.2d 1208, 1210-11 (8t
Cir. 1992).




                Attest:




                                        -2-